DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because in claim 9 it appears one of the reference numerals has been omitted and is replaced by a “?”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1370” has been used to designate both servicing tabs and barbs.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18 of copending Application No. 16876046 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-17 of both applications are identical, with claim 18 of the reference application containing all the limitations of claims 19-21 of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korczak et al(US7090174).
 [claim 1] Korczak teaches a U-shaped band(552) to attach a pipe(L) to a slotted structural member(12) comprising a bottom portion(upper portion in figure 12 with aperture 560), a first slide(left side in figure 13) having a first arm(556) connected to the bottom portion, a second side(right side in figure 13) having a second arm(556) connected to the bottom portion, thereby forming a U-shaped structure with the first and second sides, and wherein at least one arm snaps into a slot of the slotted structural member when in an engaged position. 
[claim 2] wherein the first arm further comprises at least one first engagement region(lower portion) and the second arm further comprises at least one second engagement region(lower portion). 
[claim 3] further including a wing(bent lower end) on the at least one arm to snap into the slot. 
[claim 4] wherein the wing further comprises a knuckle(bent end tip of 556) at an open end of the wing extending into an inside lip on the slot of the slotted structural member. 
[claim 5] wherein the wing has a tapered width(as seen in figure 13, tapers in the width direction) to allow the wing to return when snapped into the slot. 
[claim 6] wherein the bottom portion has a shape corresponding to an oval. 

[claim 8] further including a driver prong(78a) on the bottom portion to assist in snapping the at least one arm into the slot. 
[claim 9] wherein the slotted structural member is a strut. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korczak as applied to claim 1 above, and further in view of Allen(US5149026).
[claim 10,11] Korczak teaches a U-shaped band and slotted structural member assembly as detailed above, with a strut(12) comprising a bottom portion(14) a first side(16) connected to the bottom portion, a second side(16) connected to the bottom portion forming a U-shaped structure with 
[claim 12] Korczak further teaching a strut receiver(10) having at least one receiver slot(426) for springing attachment to a slotted structural member(strut) and a second band(52, fig 8) operable to snap into the receiver slot. 
[claim 13] wherein the first arm snaps into a first strut slot, and a second arm snaps into a second strut slot. 

Claims 14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korczak et al(US7090174).
[claim 14] Korczak teaches a strut receiver(fig 19) assembly for springing attachment to a slotted structural member(12) comprising a strut receiver(852) a bottom portion(base with aperture 860), a first side(left side fig 19) connected to the bottom portion, a second side(right side fig 19) connected to the bottom portion, thereby forming a U-shaped structure with the first and second sides, a plurality of first engagement springs(left side 862) each having an outward facing wing(856) on the first side operable for springing attachment to a first rim on the slotted structural member, a plurality of second engagement springs(right side 862) each having an outward facing wing(856) on the second side operable for springing attachment to a second rim on the slotted structural member, a band(52) 
[claim 15] wherein the first arm snaps into a first receiver slot, and the second arm snaps into a second receiver slot. 
[claim 16] wherein the first arm further comprises at least one first engagement region(lower portion) and the second arm further comprises at least one second engagement region(lower portion).
[claim 17] further including a wing(bent lower end) on the at least one arm to snap into the slot. 
[claim 18] wherein the wing further comprises a tab(bent end tip of 556) at an open end of the wing extending into an inside lip on the slot of the slotted structural member. 
[claim 19] wherein the wing has a tapered width(as seen in figure 13, tapers in the width direction) to allow the wing to return when snapped into the slot. 
[claim 20] wherein the bottom portion has a shape corresponding to an oval. 
[claim 21] wherein the band bottom portion further comprises at least one tensioner prong(74a) to engage a conduit when the band is in an engaged position with the receiver. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20200347962, US20180347614, US20180335072, US20180245716, US9879803, US9574589, US9562554, US9331629, US8844888, US8800120, US8714495, US8590223, US8439316, US20110163562, US20110084179, US7226260, US6976292, US20050236861, US20020100146, US6354543, US6257530, US5919019, US4783040, US3532311, US3346863, US2918240.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632